Citation Nr: 1450833	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than February 24, 2004, for a grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to February 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  An informal claim for TDIU was received by VA on March 26, 2001.

2.  There was no pending or unadjudicated TDIU claim prior to March 26, 2001.

3.  The Veteran's formal TDIU claim was received by VA on February 24, 2004.


CONCLUSION OF LAW

The criteria for an effective date of March 26, 2001, for an award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The appeal arises from the Veteran's disagreement with the effective date assigned following the grant of TDIU.  As entitlement was granted, the claim was substantiated.  Additional notice is not required since VA already has given VCAA notice regarding the original claim, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service records, VA, and private medical records have been obtained.  Records pertaining to disability benefits from the Social Security Administration (SSA) have also been obtained.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  A medical examination or medical opinion is not needed to decide the claim for an earlier effective date.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Earlier Effective Date of TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1).  

The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  Where a Veteran submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

The Board must review the record in a liberal manner to identify and adjudicate all reasonably raised claims.  Norris v. West, 12 Vet.App. 413, 417 (1999).   

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Evidence

In April 1976, the Veteran filed a claim for VA disability compensation.  In a rating decision in May 1976, the RO granted service connection for chronic lumbar strain, rated 10 percent; effective February 7, 1976, the date of receipt of the claim.  The RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision.

In April 1978, the Veteran filed a claim for an increased rating for his back disability.  In a rating decision in October 1978, the RO granted a 20 percent rating; effective February 23, 1978; the date of entitlement to a higher rating.  The RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision.

In November 1979, the Veteran filed a claim for VA disability compensation and also claimed to be totally disabled due to his back.  In a rating decision in March 1980, the RO denied an increased rating and also denied TDIU.  The RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision.  

In an April 1983 rating decision, the RO reduced the evaluation for the Veteran's service-connected back disability, from 20 percent to 0 percent; effective July 1, 1983.  The Veteran submitted a notice of disagreement (NOD) with that decision, but failed to perfect his appeal with the submission of a VA Form 9.

On March 26, 2001, VA received a VA Form 21-4138, Statement in Support of a Claim, from the Veteran requesting an increased rating for his service-connected back disability.

In July 2001 and in November 2001, the Veteran submitted statements essentially inquiring about the status of his claim for increased compensation.

On September 3, 2002, VA received another VA Form 21-4138 from the Veteran requesting an increased rating for his service-connected back disability.  The Veteran also stated that he could not work because of his back disability.  

In a March 2003 rating decision, the RO granted an increased rating for the Veteran's back disability.  A 40 percent rating was assigned, effective March 26, 2001; the date his increased rating claim was received.  The Veteran perfected an appeal of that rating decision to the Board, with a VA Form 9 dated February 18, 2004.  This form was received by VA on February 24, 2004.

On his VA Form 9, the Veteran reported that he had not been able to work since 1983 due to his service-connected back disability and a mental disorder.  He indicated that he had been in receipt of disability benefits from SSA since 1984 due to his mental disorder.

On February 24, 2004, the RO received the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  On that form, the Veteran indicated that he had occupational experience as a driver and a stock clerk.  He reported that he had last worked on a full time basis in June 1980.  The Veteran clarified that: he had been unemployed between August 1982 and June 2000 due to his lumbar spine disorder; had attempted to work again in 2000; and had to quit after a week due to his back disability.  

In May 2005, the Board remanded the claim for an increased rating to the RO.  The Board also referred the claim for a TDIU back to the RO for initial development and adjudication.

In a February 2006 rating decision, the RO denied an increased rating for the Veteran's back disability; it also denied the claim for TDIU.

The claim was subsequently remanded by the Board for additional development in June 2010 and in January 2011, to include referral of the claim to the Director of the VA of Compensation and Pension (Director) for opinions addressing entitlement to TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b). 

In March 2011, the Director denied entitlement to a TDIU on an extraschedular basis.

In a June 2011 decision, the Board granted entitlement to a TDIU on an extraschedular basis.  

The RO effectuated the Board's decision in a rating decision issued in December 2011.  In this rating decision, the RO assigned an effective date of April 25, 2005, for the award of TDIU.  

Following receipt of the Veteran's NOD in response to the effective date of the TDIU, the RO issued another rating decision in June 2012 and assigned an effective date of February 24, 2004; the date the formal claim for TDIU was received at VA.

Analysis

The Veteran is in receipt of a TDIU effective from February 24, 2004.  He contends that he is entitled to an earlier effective date, and has specifically requested an earlier effective of February 18, 2004.  See, the VA Form 21-4138 dated in July 2014.

A formal claim for TDIU (VA Form 21-8940, Application for Compensation Based on Unemployability) was received at the RO on February 24, 2004.  On this form, the Veteran stated he had been too disabled to work since 1984, due to his back.  

At the time the Veteran's formal TDIU claim was received in February 2004, service connection was in effect for only one disability, chronic lumbar strain.  This disability had been rated at only 40 percent since March 12, 2001.  Nonetheless, the Board ultimately granted TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), based on the fact that the Veteran's back disability was considered disabling for any gainful employment.  See, Board decision dated June 2011.
 
In effectuating the Board's grant of TDIU, the RO assigned the current effective date of February 24, 2004, since that was the date of receipt for the formal claim for TDIU.  

However, in giving a broad and liberal interpretation to the written statements received from the Veteran on March 26, 2001 and in September 3, 2002, the Board finds that they amounted to informal claims for TDIU.  See Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

In the March 26, 2001 statement, the Veteran requested an increase for his service-connected back disorder alleging that it had worsened in severity.  He advised VA that he had received treatment since January 2001 at the Charleston VA medical center.  While he did not specifically assert that he was unable to work, the Board observes that the record contained evidence of unemployability.   Specifically, a VA treatment note dated February 2, 2001, shows the Veteran sought treatment for his chronic low back pain and in connection with receiving such treatment, indicated that he was not employed and was on disability.  He did not specify whether it was due to his back or some other disability.

In the statement received in September 2002, the Veteran again requested an increase for his service-connected back disability.  He also specifically indicated that he could not work because of his back.  

These statements are considered informal claims for TDIU, which were pending and unadjudicated until the February 2006 rating decision that ultimately denied TDIU.  38 C.F.R. § 3.1(p) (2013); See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (holding that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability).  

Thus, the Board finds that March 26, 2001, is the earliest date of receipt of an informal claim for TDIU.  

Having determined that March 26, 2001, is the earliest date of receipt for the TDIU claim, the Board must now look to the evidence to determine whether it was "factually ascertainable" that the criteria for a TDIU were met within the one year period preceding the receipt of the TDIU claim.

At no time prior to March 26, 2001, was the minimum schedular threshold requirement (of a single disability rating of 60 percent or more) for a TDIU satisfied.  38 C.F.R. 4.16(a).  As a result, entitlement to TDIU on an extraschedular basis must be considered prior to that date.  38 C.F.R. § 4.16(b).  

The evidence does not support entitlement to TDIU on an extraschedular basis prior to March 26, 2001, specifically during the one year period preceding that date.  

Although the Veteran's chronic lumbar strain may have caused some interference with his occupational functioning, there is no competent and probative evidence that his back symptoms alone were so severe as to have rendered him incapable of performing the physical and mental acts required by employment in the year prior to March 26, 2001.  

There are no medical records for the period from 1997 to January 2001.  Beginning in January 2001, VA treatment records merely reflect treatment for the service-connected back disability as well as for psychiatric disorders and other health conditions.  The VA treatment records did not include medical opinions or evidence showing that the Veteran's service-connected back disability, alone, precluded gainful employment.  

And, the claims file does not otherwise contain any information regarding the effect of the Veteran's back, alone, on his ability to work during this time period.  Although the Veteran was awarded SSA disability in December 1984, he was not found to be disabled due to his service-connected back disability, but rather his non service-connected schizoaffective disorder.

In sum, the preponderance of the evidence shows that the Veteran did not satisfy the requirements for a TDIU on an extraschedular basis prior to March 26, 2001.  Therefore, an effective date of March 26, 2001, but no earlier, for the award of TDIU is appropriate as it is deemed the date of the claim.

As for a date before March 26, 2001, on the basis of a pending or unadjudicated claim for TDIU, the Board finds that such is not warranted for the reasons discussed below.  

As the Veteran did not appeal the March 1980 adverse rating decision that denied entitlement to a TDIU; it became final by operation of law.  Between March 1980 and March 26, 2001 there is no document that constitutes a formal or informal claim for TDIU.  Importantly, the Veteran himself does not argue that there is a formal or informal claim for TDIU during this period.  

In sum, the Board finds that there was no pending or unadjudicated formal or informal claim for TDIU prior to March 26, 2001.  March 26, 2001, is the earliest date of an informal claim for TDIU, which was pending and unadjudicated until the February 2006 rating decision.

Accordingly, an effective date of March 26, 2001, but no earlier, for the award of TDIU is warranted.


ORDER

An earlier effective date of March 26, 2001, but no earlier, for an award of TDIU is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


